Luke, J.
Intervenors in a proceeding to validate bonds for building and equipping a school assign error upon the exclusion of certain evidence offered by them. The rulings excluding this evidence were controlling, and the decision of the case hinges upon whether or not the assignments of error thereon sufficiently disclose the evidence in question. The first assignment alleges that “Plaintiffs in error offered evidence to the court to prove, that” forty-eight of those voting at said election (naming them) had not paid State, county, and poll-taxes for the year 1926; and also “offered evidence” that all said voters, except one, voted for bonds. The second assignment states that the “plaintiffs in error then offered evidence that twenty-oñe of those- voting at said election [naming them] registered since the last general election held in” Gwinnett county; . that their names were not on the voters’ list filed in the clerk’s office by the registrars of said county in 1926; and that “they also offered the evidence of the tax-collector of said county” that he had made no supplemental list containing said names for the registrars. The next assignment states that the “plaintiffs in error then offered evidence” that seven of those voting at said election (naming them) did not sign a voters’ book until January 10, 1927. The next assignment states that the “plaintiffs in error then tendered evidence” that the tax-collector did not close his voters’ book within five days after the call of the election, and did not furnish the registrars with any list of those voters registered since the last election who resided in said tax district. The last assignment states that “plaintiffs in error then tendered evidence” that seventeen women (naming them) *82who voted at said election were each over the age of twenty-two years when they registered, and had not paid any poll-tax for the year 1926, or any previous year.
1. “An assignment of error in excluding evidence must, to entitle it to consideration, on its face disclose,' either literally or in substance, what the evidence was.” Blackburn v. Woodward, 128 Ga. 226 (3) (57 S. E. 318); Stone v. Hebard Lumber Co., 145 Ga. 729 (89 S. E. 814); Jones v. Cole, 139 Ga. 596 (77 S. E. 810).
2. Measured by the foregoing rule, the assignments of error in this case are fatally defective and can not be considered by this court, and the judgment validating the bonds must be affirmed.

Judgment affirmed.


Broyles, G. J., and Bloodworlh, J., concur.